In this case plaintiff had a recovery of $1400.00 damages for personal injuries alleged to have been sustained by plaintiff while he was working for the defendant *Page 390 
at his brick plant. Actual damages in the loss of time sustained was shown to have amounted to $420.00. It was not shown that any of the injuries were permanent in character, though painful.
We think the recovery should not exceed $1000.00 under the circumstances appearing of record. See Jernigan v. Thompson,103 Fla. 784, 139 Sou. Rep. 366. The judgment should therefore be reversed unless the defendant in error shall within ten days enter a remittitur of $400.00 as of the date of the judgment, in which case the judgment shall stand affirmed as of date thereof. It is so ordered.
Affirmed on condition of remittitur.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.